DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Receipt is acknowledged of applicant’s amendment filed 01/21/2022.  Claims 1-21 are pending and an action on the merits is as follows.	
Title has been amended. Previous objection withdrawn.

	Response to Arguments
Applicant’s arguments, see remarks, filed 01/21/2022 with respect to amended claim 20 and to claim 21  have been fully considered and are persuasive.  The rejections under the current prior art are withdrawn and office action on merits follows.
Applicant’s arguments with respect to claim(s) 1 and 19  have been considered but are moot because the new ground of rejection  in light of the reference currently used in the rejection. Specifically the applicant recites “ Cramer does not disclose or contemplate a two-dimensional array of LED chips, ie., a matrix comprising two or more rows and two or more columns of individual light emitting diode (LED) chips……… [0059] Cramer teaches away from "a matrix comprising two or more rows and two or more columns of individual light emitting diode (LED) chips mounted t the substrate”, as recited in amended Claims 1 and 20. In particular, Cramer discloses forming multiple strips, i.e”
The examiner respectfully disagrees with the applicant for the following reasons: 
The applicant’s attention is drawn to figure  11 and 12 reproduced below: The examiner notes that the apertures (212) where LEDs (30) will represent columns and rows on the substrate (200)below. Actually attached to the upper portion (205) which is on 200 thus for the applicant to allege the Cramer reference   teaches away from “rows, columns, or matrix formation” is believed to be in  error.


    PNG
    media_image1.png
    457
    482
    media_image1.png
    Greyscale

Clearly teaches matrix formation on a substrate (200).  To  discuss paragraph 59, the examiner notes the following “A first plurality of LED chips 30 are mounted on a first arcuate substrate comprises a first lighting sub-assembly and a second plurality of LED chips mounted on a second arcuate substrate comprises a second lighting sub-assembly. The first and second sub-assemblies each comprises a substantially 180-degree arc coupled together to form a substantially 360 degree ring” so just like they can be coupled to form this assembly they are coupled to form the matrix assembly of figures 12-13 on a substrate. The examiner notes that the applicant has in no way defined substrate by special definition nor has the applicant precluded intervening layers. As such Cramer reads on the now amended claims and will still be used in the rejection that follows. 
	All arguments having been addressed and office action on merits follows. 


  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-9, and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Cramer (US2016/0351619 A1). 
Regarding claims 1 and 19, Cramer discloses (Figures 1-23 and corresponding text) a portable light (Figure 6 :reproduced below), including: a housing having a front surface, a rear surface, and an internal space for receiving electronic components and a battery (¶49); a chip-on-board (COB) assembly, including: a substrate (200), a matrix (see Figure 11) comprising two or more rows and two or more columns /positioned in a matrix of columns and rows (Figures 11-13 and corresponding text, see response to argument above) of individual light emitting diode (LED) chips (30) mounted to the substrate (200), and an outer coating  (Figure 1:80) covering the matrix of LED chips (Figure 1: 30) ;  (Figure 7a)wherein the front surface is curved in one direction and the COB assembly is correspondingly curved and mounted to the front surface, such that individual LED chips(30) are positioned about the curve and orientated to direct light outwardly about the curve to provide a collective beam. Cramer fails to explicitly disclose an angle greater than 220 degrees; and a front lens cover to protect the COB assembly.
Cramer does disclose that the FCOB (flexible chip on board (131) in combination with Spot beam (132) can achieve illumination of greater than 180 degrees. When coupled to be a turn single using a luminescent binder to produce for example red light, 360 degree illumination can be achieved. Furthermore figure 6 discloses a full body housing for a lighting assembly, however one of ordinary skill in the art could easily determine what is needed for the display device and design a front cover, since matters of design choice requires only routine skill in the art. 
Therefore it would be obvious to a person skilled in the art before the effective filing date to modify the portable light of Cramer wherein collective angle greater than 220 degrees in order to have a flexible high power LED (¶04); and a front lens cover to protect the COB assembly since matters of design choice requires only routine skill in the art.



    PNG
    media_image2.png
    383
    432
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    632
    357
    media_image3.png
    Greyscale

Regarding claim 2, Cramer fails to explicitly disclose wherein the collective beam angle is greater than 270 degrees. Cramer does disclose that the FCOB (flexible chip on board (131) in combination with Spot beam (132) can achieve illumination of greater than 180 degrees. When coupled to be a turn single using a luminescent binder to produce for example red light, 360 degree illumination can be achieved. Therefore it would be obvious to a person skilled in the art before the effective filing date to modify the portable light of Cramer wherein collective angle greater than 220 degrees in order to have a flexible high power LED (¶04) as disclosed by Cramer.
Regarding claims 5 and 6 Cramer discloses (figure 20-21) a front cover (260) is curved to correspond to the curve of the front surface and COB assembly; cover (260) is configured to protect the COB assembly from damage or malfunction due to water. Cramer fails to disclose whether the cover is a lens or not; moreover this is determined by the features of the desired results for the lighting device thus it would be a matter of design choice.
Therefore it would have been obvious to one of ordinary skill in the art  prior to the effective date to modify the device of Cramer where the front cover is front cover lens since matters of design choice requires only routine skill  in the art.
Regarding claim 7, Cramer discloses (Figure 7a-7b the COB assembly comprises a semi-conductive or thermally-conductive material (¶53), and wherein the substrate is configured to act as a heat sink (¶.
Regarding claim 8, Cramer discloses (Figure 7a-7b) the substrate (150) is resiliently bendable so as to form and maintain the curved shape of the COB assembly (¶56, ¶61).
Regarding claim 9, Cramer discloses (Figure 7a-7b) the substrate (150) wherein the substrate (150) is flexible so as to be configured to form the curved shape of the COB assembly (¶61).
Regarding claim 14, Cramer discloses (Figure 7a-7b) wherein the curve of the front surface and COB assembly is such that it extends about an angle of between 90 degrees and 360 degrees (¶59).
Regarding claim 15, Cramer discloses (Figure 7a-7b) wherein the curve of the front surface and COB assembly is such that it extends about an angle of between 120 degrees and 220 degrees(¶59).
Regarding claim 16, Cramer discloses (Figure 7a-7b) wherein the curve of the front surface and COB assembly extends about an angle of approximately 180 degrees (¶59).
Regarding claim 17, Cramer discloses (Figure 6a-6b), fails to explicitly disclose where the rear surface is generally curvy. However it would have been obvious varying the shape claimed because a change in would have been a known option within the technical grasp of a person of ordinary skill in the art and, "a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success; it is likely the product not of innovation but of ordinary skill and common sense." KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007). See also, Pfizer Inc. v. Apotex Inc., 82USPQ2d 1852 (Fed. Cir. 2007.
Regarding claim 18, Cramer discloses (Figure 6a-6b), wherein the rear surface is substantially flat.
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Cramer (US2016/0351619 A1) in view of Law et al.  (US2020/0072424 A1) (Law, hereafter)
Regarding claims 3 and 4, Cramer discloses the device set forth above (see rejection claim 1). Cramer fails to explicitly disclose amount for mounting the portable light to an element (claim 3); a USB connector configured to enable charging of the battery (claim 4).
Law discloses a portable light (Figures 9-10 and corresponding text) the lantern base (275) includes magnets (not illustrated) the individual light panels (280) also have magnets (355) that secure them to the lantern that releasably secure them to the lantern base (275) (¶71); (Figure 12) a USB connector (330 port) configured to enable charging of the battery (¶69) in order to provide convenient ways the portable device can be both stored and charged
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the device of Cramer amount for mounting the portable light to an element; a USB connector configured to enable charging of the battery in order to provide convenient ways the portable device can be both stored and charged as disclosed by Law.
Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Cramer (US2016/0351619 A1)
Regarding claims 10-13, Cramer discloses the portable light set forth above (see rejection claim 1). Cramer further disclosers the substrate(10) includes a first surface that includes a thermally conductive dielectric layer (123), wherein a circuit layer(121) is located on the dielectric layer(123), and wherein an insulating coating is applied over the first surface such that a matrix of bond pads (122) of the circuit layer (121) is exposed; wherein each of the LED chips (30) include a die connected to a respective  pad (122) with an electrically conductive adhesive (40), and wherein a wire bond (121) connects the die to an adjacent pad (122) (¶53 and ¶56) wherein the curve of the COB assembly is generally perpendicular to the direction of the wire bond so that the wire bond is not caused to bend circuit layer (¶48-¶57) wherein each of the LED chips (30) include one or more electrical contacts(positive and negative) on a base of the LED chip configured to connect directly to a respective pad via solder (¶54-¶57). Cramer fails to explicitly disclose copper circuit layer, copper pads  
It would have been obvious to modify the invention to include copper circuit layer and copper pads, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (In re Leshin, 125 USPQ 416).
Allowable Subject Matter
Claims 20-21 are allowed.
	Regarding claim 20,the prior art of record fails to teach or suggest the combination of limitations set forth in claim 20;specifically, the prior art fails to teach or suggest a device “wherein two opposing actuators movable inwardly towards each other; two opposing clamping devices, each pivotally attached to an inner end of one of the two opposing actuators, the clamping devices configured to clamp opposing peripheral edges of the COB assembly positioned in the guide” in combination with other features of the present claimed invention.
	Regarding claim 21,the prior art of record fails to teach or suggest the combination of limitations set forth in claim 21;specifically, the prior art fails to teach or suggest  a method  “whereby, as the forming die pushes against the second surface, the clamping devices move inwardly towards each other and pivot towards the first direction to follow the edges of the COB assembly as it is bent” in combination with other features of the present claimed invention.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with amendment filed 01/21/2022.
The application has been amended as follows: 
--delete the current title and replace with “PORTABLE LIGHT WITH CURVED CHIP-ON-BOARD ASSEMBLY”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACIE Y GREEN whose telephone number is (571)270-3104.  The examiner can normally be reached on Mon-Thursday, 1pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRACIE Y GREEN/               Primary Examiner, Art Unit 2879